UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 4,2009 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania 19145 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) On June 4, 2009, the Board of Directors of Prudential. Bancorp, Inc. of Pennsylvania, Inc. (the “Company”) appointed, effective July 1, 2009, John C. Hosier to the Board of Directors of the Company.He was also appointed to the Boards of Directors of the Company’s mutual holding company parent, Prudential Mutual Holding Company (the “MHC”), as well as the Company’s wholly owned subsidiary, Prudential Savings Bank.There are no arrangements or understandings between a director or executive officer of the Company, the Bank or the MHC and Mr. Hosier pursuant to which he was elected as a director of the Company.No determination has been made as of the date hereof regarding the committees of the Board of Directors of the Company to which Mr. Hosier will be appointed.No directors or executive officers of the Company or the Bank are related to Mr. Hosier by blood, marriage or adoption. Mr. Hosier has not engaged in any transactions since October 1, 2007 with the Company or any of its subsidiaries that would be required to be reported under Item 404(a) of Regulation S-K promulgated by the Securities and Exchange Commission. (e) Not applicable. (f) Not applicable. ITEM 7.01Regulation FD Disclosure On June 10, 2009, the Company issued a press release announcing the appointment of Mr.
